                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF FLORIDA

                           Case No. 16-21606-Civ-TORRES


WILLIAM BURROW, OMA LOUISE BURROW,
ERNEST D. BEDWELL, AND
SUZANNE BEDWELL,

             Plaintiffs,

v.

FORJAS TAURUS S.A. and BRAZTECH
INTERNATIONAL, L.C.,

            Defendants.
__________________________________________/


      ORDER GRANTING FINAL APPROVAL TO CLASS ACTION
 SETTLEMENT AND RULE 54(b) FINAL JUDGMENT ON CLASS CLAIMS


      This matter is before the Court on the Proposed Class Representatives’

Unopposed Motion for Final Approval of Class Action Settlement (D.E. 135; “the

Motion”) filed on August 19, 2019, and Plaintiffs’ Unopposed Motion for Approval of

Attorneys’ Fees and Incentive Award (D.E. 132; “the Fee Motion”), filed on June 10,

2019. Plaintiffs assert they have complied with the requirements of the Court’s

Preliminary Approval Order (D.E. 130) and now request that the Court finally

approve the terms of the settlement as set forth in the Class Action Settlement

Agreement and Release (D.E. 127-2), including the incentive award and attorneys’

fees provisions.
      The Court held a fairness hearing on August 27, 2019, to consider any

arguments in support of or in opposition to the Motion or the Fee Motion. Only

counsel for the parties appeared at the hearing; no class member or objector appeared

to present any opposition to the motions.

      For the reasons that follow, as well as the Court’s review of the entire record

that includes one filed objection to the proposed class settlement, the Court finds that

the Motion and Fee Motion are now GRANTED, and the proposed settlement is

APPROVED as a Final Order of the Court. A Rule 54(b) Judgment is hereby entered

on all class claims, with the Court retaining jurisdiction in this pending action over

any individual non-class claims.

                                 I. BACKGROUND

      On May 5, 2016, William Burrow and Oma Louise Burrow, filed a proposed

class action complaint styled Burrow, et al., v. Forjas Taurus, S.A., et al., Case No.

1:16-cv-21606-EGT, in the United States District Court for the Southern District of

Florida, alleging that their Rossi brand .38 Special Revolver was defective in that it

fired when dropped, and asserting certain causes of action in relation thereto.

      On September 16, 2016, Suzanne Bedwell filed a proposed class action

complaint in the United States District Court for the District of Alaska, Case No.

3:16-cv-00217-JWS, asserting that her Rossi brand .357 Magnum Revolver was

defective in that it fired when dropped, and asserting certain causes of action in

relation thereto. In an amended complaint filed with leave of court on June 12, 2017,

Ernest Bedwell joined in case, asserting claims on behalf of himself and a proposed
class. Thereafter, the Bedwell case was transferred to the United States District

Court for the Southern District of Florida.

      By order dated February 9, 2018, the Court ordered the Burrow and Bedwell

cases consolidated and merged into the Burrow action, provided, however, that the

personal-injury claims of the Bedwells on behalf of themselves and their minor son

should be stayed pending final disposition of the merged proposed class action in the

Burrow case. (D.E. 51).

      On March 2, 2018, Plaintiffs filed their First Amended and Consolidated Class

Action Complaint (D.E. 54). Plaintiffs asserted class claims for breach of warranty,

strict products liability, negligence, and FDUTPA, seeking damages, injunctive and

other relief against the Defendants in connection with alleged defects in the design

and manufacture of the Class Revolvers. Plaintiffs sought damages and equitable

relief only premised on alleged economic losses, and did not seek to recover for any

member of the proposed class any relief for personal-injury or property-damage

claims.

      Forjas Taurus and Braztech filed separate Answers and Affirmative Defenses

to the First Amended Class Action Complaint on April 13, 2018 (Docs. 68 and 69),

denying certain factual allegations, denying liability, and denying that the claims

made are amenable to class treatment.

      Thereafter, Plaintiffs and Defendants engaged in voluminous and extensive

written discovery and depositions regarding the claims and defenses at issue in the

Action. Plaintiffs and litigated various discovery issues and sought the assistance of
the Court in advancing discovery on multiple occasions. Class Counsel deposed

numerous witnesses, including representatives of Forjas Taurus and Braztech, many

of which had to be conducted through interpreters as a result of the Forjas Taurus’s

Brazilian origin. Class Counsel retained an expert engineer to inspect and test the

subject revolvers and other class revolvers produced and sold by Forjas Taurus and

Braztech during the class period. Detailed x-rays and inspections of the four Bedwell

revolvers and four Burrow revolvers were conducted by the Parties and their

respective experts. Depositions of the Bedwell Plaintiffs, witnesses, law enforcement,

and experts were taken in Alaska. Throughout these events, the parties vigorously

litigated this action.

       The Parties engaged in substantial and prolonged settlement negotiations with

Mediator Terrence White, an experienced independent mediator. Between September

11, 2018 and November 7, 2018, the Parties engaged in five separate full-day

mediation sessions. At least twice, the settlement process broke down entirely and

litigation resumed.       Finally, on November 7, 2018, the Parties agreed to the

settlement terms that are reflected in the proposed Settlement Agreement. For

several weeks thereafter, counsel for Plaintiffs and Taurus negotiated the terms of a

Term Sheet memorializing the agreement reached on November 7, 2018, and in the

ensuing months negotiated the terms of the formal Settlement Agreement being

presented to the Court.

       On March 15, 2019, the Court entered the Preliminary Approval Order

preliminarily approving the parties’ proposed class settlement, approving the notice
plan, and setting a final fairness hearing. (D.E. 130). The Settlement Class is

comprised of all individuals in the United States, including territories and

possessions, who owned one or more Class Revolver(s) on the March 15, 2019 (the

Preliminary Approval Date). (Id. at p. 4-5).

      After distributing notice of the Settlement to the Settlement Class Members in

accordance with the approved Class Notice Plan, the Plaintiffs filed the pending

Motion that seeks final approval of the Settlement. (D.E. 135). In support of the

Motion, Plaintiffs attached the declaration of the Settlement Administrator, Cameron

R. Azari (D.E. 135-3) (“Azari Decl.”) and the declaration of Kimberly Dorsey from

Braztech, the party responsible for conducting the Early Warning Program and

providing the Enhanced Warranty Service under the Settlement. (“Dorsey Decl.”).

                       II. THE APPROVED SETTLEMENT

      The Settlement provides for the following class and relief:

      A.     The Settlement Class

      The Settlement Class is defined as:

      All individuals in the United States, including its territories and
      possessions, who owned one or more Class Revolver(s) on March 15,
      2019, the Preliminary Approval Date.

(D.E. 127-2, ¶ 44 and D.E. 130, p. 4).

      The term “Class Revolvers” in the above definition includes all Rossi brand

.357 Magnum and .38 Special revolvers of the following models—R35102, R35202,

R85104, R97206, R97104, R46202, R46102—manufactured by Forjas Taurus

between January 1, 2005 and December 31, 2017, as indicated by the serial number
stamped on the frame of the revolver beginning with the letters Y, Z, A, B, C, D, E,

F, G, H, I, J, or K.    There are or were approximately 255,000 Class Revolvers

manufactured during the Class Period that were sold in the United States.

      Excluded from the Settlement Class are (a) all state, local, or federal bodies or

agencies, etc., or Persons in an official capacity; (b) the District Judge and Magistrate

Judge to whom the Action is assigned and any appellate judge assigned to any appeal

in the Action, together with any member of their staffs and immediate families; (c)

any Successful Opt-Out, and (d) any other Person who has been recognized by Order

of the Court as excluded from the Settlement Class for any reason.

      B.     Class Relief and Release

      There are four primary components to this Settlement: (1) the Safety Warning;

(2) an Enhanced Warranty automatically extended to present and future owners of

all Class Revolvers; (3) an Enhanced Warranty Service that provides for the free

shipping, inspection, repair and/or replacement, certification and cleaning of each

Class Revolver; and (4) an Inconvenience Payment of $50 to compensate Class

Members for having to have their Class Revolver(s) inspected.

      Any court-approved attorneys’ fees, litigation costs and incentive awards of

Class Counsel and the Class Representatives are to be paid separately and in addition

to the relief available to the Settlement Class Members. Additionally, Defendants

have separately funded the costs of notice and settlement administration. (D.E. 127-

2, § III.C.2.). Any persons who wished to pursue individual claims for damages were

given the opportunity to do so by opting out of the Settlement Class.
       1.       The Safety Warning Program or “Early Warning Program”

       This Program was negotiated during the Parties’ first mediation session. It

was designed and intended to make current and future owners of Class Revolvers

immediately aware of the potential dangers with Class Revolvers and to inform them

that the Class Revolvers should not be used or carried until they had been inspected

and/or repaired.    The Early Warning Program included prominent print ads in

American Rifleman magazine and several digital ads on Gunbroker.com (1,000,000

impressions), GunsandAmmo.com (700,000 impressions), and on NRA.org (2,500,000

impressions). (See D.E. 127-3, Azari Dec.).

       The ads advised owners of Class Revolvers to immediately stop using them and

to call a provided toll-free telephone number or visit the www.RossiSafetyNotice.com

website for detailed information. The ads were written in plain language, free from

legalese, and clearly identified that the warning was from the manufacturer. The ads

also referenced the Burrow, et al. v. Forjas Taurus S.A., et al. litigation and case name

specifically.

       The Early Warning Program also included a direct “SAFETY WARNING”

notice that was sent to known dealers of the Rossi revolvers. The dealer notice

requested dealers to prominently display an enclosed, colored SAFETY WARNING

“flyer” in their shop to make it visible and easy to read by customers. The flyer was

an easy-to-read warning that explained the potential danger posed by the revolvers

and provided instructions to owners. (D.E. 127-3, Attachment 5).
      2.     The Enhanced Warranty and Enhanced Warranty Service

      The “Enhanced Warranty” is extended to current and future owners of Class

Revolvers as part of this Settlement, and is provided over and above the existing

warranty available to owners of Rossi revolvers. Owners may take advantage of the

Enhanced Warranty by submitting their Class Revolvers to Braztech one time for

Enhanced Warranty Service at any time in the future. The Enhanced Warranty

Service includes the following components:

           (1) Shipping Benefits including the delivery to the Settlement Class

             Member’s address pre-paid shipping labels for shipping through Fed Ex

             or other accepted shipping company so that Class Revolvers can be

             safely shipped to Braztech for inspection at no cost to the Settlement

             Class Member.

           (2) Inspection Procedure whereby Braztech (as warranty service

             provider in the United States for Forjas Taurus) will take possession of

             the Class Revolver, and disassemble the firearm to the extent necessary

             to determine whether the Alleged Defects are or may be present and

             whether such Class Revolver may be serviced or repaired to address and

             eliminate any of the Alleged Defect(s).

           (3) Repair Procedure whereby Braztech will replace any internal

             components of the Class Revolver deemed necessary to eliminate any of

             the Alleged Defects found during the Inspection Procedure.

           (4) Replacement Procedure whereby if Braztech determines that a

             particular Class Revolver, for any reason, cannot be serviced or repaired
              in such a way as to render it safe for its intended use, Braztech will

              deliver to the Settlement Class Member a new Taurus-brand revolver of

              similar caliber, and size, free of charge.

           (5) Certification Procedure whereby Braztech will, for each Class

              Revolver that has been through the Inspection and Repair Procedures

              and been deemed safe for its intended use, stamp each Class Revolver

              on the frame of the revolver, a “R” to indicate that the firearm has been

              through the Enhanced Warranty Service process and is deemed safe for

              its intended use.

           (6) Cleaning Service whereby Braztech will professionally clean and test

              fire each Class Revolver before being returned to the Settlement Class

              Member.

      The foregoing Enhanced Warranty Service will be provided by Braztech at no

charge to owners of Class Revolvers. This Enhanced Warranty Service is available

one time per Class Revolver and may be taken advantage of at any time: there is no

time limit. Braztech has already voluntarily implemented the Enhanced Warranty

Service as Class Revolvers have been submitted during the Early Warning Program

and Class Notice period. To date, approximately 9,200 Class Revolvers have been

pre-logged with Braztech for the Enhanced Warranty Service and Class Revolvers

have already been submitted to Braztech.

      3.      The Inconvenience Payment

      All Settlement Class Members who do not opt out, who avail themselves of the

Enhanced Warranty Service and submit a valid claim during the Claim Period, will
receive the “Inconvenience Payment” of $50.00 per Revolver. The receipt of these

Inconvenience Payments is contingent upon actually utilizing the Enhanced

Warranty Service and having one’s firearm inspected no later than one year after the

Effective Date of the Settlement. The purpose of this structure is to incentivize

Settlement Class Members to actually submit their Class Revolvers for inspection

and repair.    All Settlement Class Members who submitted their Revolvers to

Braztech in response to the Early Warning Program will be eligible for the

Inconvenience Payment. So the time period for pre-logging and submitting revolvers

began even before the Settlement was approved and will run for at least a year and

a half before the Claim Period for the Inconvenience Payment ends.

      4.      The Class Release

      In exchange for the relief described above, the Plaintiffs and Settlement Class

Members will release the Defendants and their affiliated entities from, among other

things, any and all claims “arising from, or related in any way to alleged defects in

the design or manufacture of the Class Revolvers (or any components thereof) that

may result in an unintended discharge.” (Id. at § III.M.). In other words, the

Settlement release here is specific to the subject matter addressed in this Action—

alleged design or manufacturing defects that could cause unintentional discharges—

and does not contemplate a general release of any and all claims of any kind against

these Defendants. Importantly, the Settlement does not release any personal injury

or property damage claims. Thus, it is narrowly tailored to address the common

issues raised by the alleged defective design or manufacture of the Class Revolvers
and is not an excessively broad general release of the type criticized in other class

actions.

      5.     Exclusion from the Class

      The Settlement allowed current owners of Class Revolvers to opt out of the

Settlement and the Settlement Class. (D.E. 127-2, p. 29-30). Any Settlement Class

Member who wished to seek exclusion from the Settlement Class was advised of his

or her right to be excluded, and of the deadline and procedures for exercising that

right. As noted above, the timetable proposed by the Settlement afforded members

of the Settlement Class more than 90 days within which to decide whether to remain

in the Settlement Class, or to seek exclusion from it. Those who wished to pursue

individual claims could do so by opting out.

      6.     Class Representative Service Award

      Under the Settlement, Class Counsel reserved the right to seek a reasonable

Service Award, not to exceed $7,500.00, for each Class Representative, for his or her

service as the named representative of the Settlement Class. Any Service Award

approved by the Court up to that amount will be paid separately by Defendants, over

and above the relief being offered to the members of the Settlement Class, and in

addition to any relief the Named Plaintiffs may receive as a member of the Settlement

Class. The Service Award is intended to recognize the time and effort expended by

the Class Representatives on behalf of the Settlement Class in assisting Class

Counsel with the prosecution of this case and negotiating the relief the Settlement

proposes to confer to the Settlement Class Members, as well as the exposure and risk

Plaintiffs incurred by participating in and taking a leadership role in this Action. The
Settlement is not conditioned upon the Court approving any Service Award to any

named Plaintiff.

      7.     Attorneys’ Fees and Expenses

      Under the Settlement, Class Counsel also reserved the right to petition the

Court for an award of reasonable attorneys’ fees and reimbursement of costs and

expenses incurred in the prosecution of this case, in an amount not to exceed

$5,553,000.00. The Attorneys’ Fees and Expenses provision of the Settlement was

separately and independently negotiated by the Parties apart from the class

settlement provisions, in an arm’s-length negotiation overseen by Terrence M. White,

acting as mediator. Any Attorneys’ Fees and Expenses awarded by the Court, will be

paid over and above the relief being paid to the Class.

      On June 10, 2019, Class Counsel filed their Unopposed Motion for Approval of

Attorney’s Fees and Incentive Award.       (D.E. 132).    That Fee Motion and the

supporting memorandum was published on the Settlement Website prior to the

objection deadline so that members of the Class could address the fairness of the

Attorney’s Fees and costs as a component of the Settlement.        No objections have

been lodged to the entitlement to fees or the amount of the fees requested.

                     III. CLASS NOTICE WAS ADEQUATE

      Rule 23(e) of the Federal Rules of Civil Procedure requires a court to “direct

notice in a reasonable manner to all class members who would be bound” by the

proposed settlement. Fed. R. Civ. P. 23(e)(1)(B). With regard to Rule 23(b)(3) classes,

the Rule provides:
      the court must direct to class members the best notice that is practicable
      under the circumstances, including individual notice to all members who
      can be identified through reasonable effort. The notice may be by one or
      more of the following: United States mail, electronic means, or other
      appropriate means. The notice must clearly and concisely state in plain,
      easily understood language: (i) the nature of the action; (ii) the definition
      of the class certified; (iii) the class claims, issues, or defenses; (iv) that
      a class member may enter an appearance through an attorney if the
      member so desires; (v) that the court will exclude from the class any
      member who requests exclusion; (vi) the time and manner for requesting
      exclusion; and (vii) the binding effect of a class judgment on members
      under Rule 23(c)(3).

Fed. R. Civ. P. 23(c)(2)(B). Thus, the Rule requires that “[i]ndividual notice must be

sent to all class members whose names and addresses may be ascertained through

reasonable effort.”   Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 173 (1974).

Additionally, due process requires that the “notice must be ‘reasonably calculated,

under all the circumstances, to apprise interested parties of the pendency of the

action and afford them an opportunity to present their objections.’”           Id. at 174

(quoting Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950)).

“In every case, reasonableness is a function of anticipated results, costs, and amount

involved.” In re Nissan Motor Corp. Antitrust Litig., 552 F.2d 1088, 1099 (5th Cir.

1977). Reasonableness also depends on the information available to the parties. Id.

at 1098.

      In this case, the Court approved the form and content of the Parties’ proposed

Notice Plan as “reasonably calculated, under the circumstances, to apprise Settlement

Class Members of the pendency of this Action, the terms of the proposed Settlement,”

and of their rights under and with respect to it. (D.E. 130, p. 29). The Court further

concluded that the proposed Notice Plan satisfied “all applicable requirements of law,
including, but not limited, 28 U.S.C. § 1715, Federal Rule of Civil Procedure 23(c),

and the United States Constitution (including the Due Process Clause).” (Id.)

      The Settlement Administrator has now verified that notice was provided in

accordance with the approved Notice Plan. (D.E. 135-3, Decl. of Cameron R. Azari in

Support of Final Approval). In addition, Settlement Class Members could access the

settlement website beginning on March 29, 2019. (Id. at ¶ 35). The settlement

website allowed Settlement Class Members to view and download copies of the Class

Notice, Settlement Agreement, Preliminary Approval Order, and Operative

Complaint. (Id.) The settlement website also included a summary of important

deadlines, instructions for opting-out or objecting, answers to frequently asked

questions, and information on how to contact the Settlement Administrator. (Id.)

Because the Parties complied with the agreed-to notice provisions as preliminarily

approved by this Court, and given that there are no developments or changes in the

facts to alter the Court’s previous conclusion, the Court finds that the notice provided

in this case satisfied the requirements of due process and of Rule 23(c)(2)(B).

                IV. CERTIFICATION OF SETTLEMENT CLASS

      The Court notes there have been no objections to class certification1 and no

change in circumstances to alter the Court’s previous determination that it was

“likely” to certify the class based upon the evidence and argument presented. In its




      1  As more fully addressed below, one objection was filed with the Court relating
to the amount of the Inconvenience Payment, but there was no objection to the
certification of the class.
Preliminary Approval Order, this Court set forth in detail the reasons why it

appeared that the prerequisites for certification pursuant to Rule 23(b)(3) were

established. Based upon these same conclusions of law, the Court will now finally

certify the class for the reasons stated in its Preliminary Approval Order. (See D.E.

130).

           V. FINAL APPROVAL OF CLASS ACTION SETTLEMENT

        A. The Standards for Judicial Approval of Class Action Settlements

        It is well established that settlements are “highly favored in the law and will

be upheld whenever possible because they are means of amicably resolving doubts

and preventing lawsuits.” Miller v. Rep. Nat'l. Life Ins. Co., 559 F.2d 426, 428 (5th

Cir. 1977). A district court, in reviewing a proposed settlement of a class action case

must find that there has been no fraud or collusion between the parties in arriving at

the proposed settlement and that the proposed settlement is “fair, adequate and

reasonable.” Id. at 428; see also Bennett v. Behring Corp., 737 F.2d 982, 986 (11th

Cir. 1984); Rule 23(e)(2). The Eleventh Circuit has outlined several factors that a

court must consider in its determination of whether a proposed class-action

settlement is fair, adequate, and reasonable:

                     (1)   the likelihood of success at trial;
                     (2)   the range of possible recovery;
                     (3)   the point on or below the range of possible recovery at
                           which a settlement is fair, adequate, and reasonable;
                     (4)   the complexity, expense and duration of the litigation;
                     (5)   the substance and amount of opposition to the settlement;
                           and
                     (6)   the stage of the proceedings at which the settlement was
                           achieved.
See Bennett, 737 F.2d at 986. In weighing these factors, the Court may “rely upon the

judgment of experienced counsel for the parties,” and “absent fraud, collusion, or the

like,” is “hesitant to substitute its own judgment for that of counsel.” See Canupp v.

Liberty Behavioral Health Corp., 417 F. App’x 843, 845 (11th Cir. 2011) (citing Cotton

v. Hinton, 559 F.2d 1326, 1330 (5th Cir. 1977)).

       In addition, effective December 1, 2018, Rule 23 itself was amended to add a

mandatory but non-exhaustive set of similar final approval criteria:

       (A)    the class representatives and class counsel have adequately
              represented the class;
       (B)    the proposal was negotiated at arm’s length;
       (C)    the relief provided for the class is adequate, taking into account:
              (i)    the costs, risks, and delay of trial and appeal;
              (ii)   the effectiveness of any proposed method of distributing
                     relief to the class, including the method of processing class-
                     member claims;
              (iii)  the terms of any proposed award of attorney’s fees,
                     including timing of payment; and
              (iv)   any agreement required to be identified under Rule
                     23(e)(3); and
       (D)    the proposal treats class members equitably relative to each
              other.


Fed. R. Civ. P. 23(e)(2).

       For the reasons discussed below, the application of these factors, as well as the

analogous Bennett factors, compels the Court to find that the proposed Settlement is

fair, adequate, and reasonable under the circumstances of this case.
      B.     The Settlement Satisfies the Standards for Judicial Approval

             1.    Class  Counsel    and   Plaintiffs          Have     Adequately
                   Represented the Settlement Class.

      The first factor that Rule 23(e)(2) now instructs courts to consider when

evaluating whether to approve a class settlement is whether “the class

representatives and class counsel have adequately represented the class.” Fed. R.

Civ. P. 23(e)(2)(A).   In evaluating the adequacy of class counsel and the class

representative, the Advisory Committee on the Federal Rules of Civil Procedure

(“Committee”) has instructed courts to consider whether class counsel and plaintiffs

“had an adequate information base” before negotiating and entering into the

settlement.2 Id.

      Here, the Court has already found that Plaintiffs and Class Counsel have

adequately represented the Settlement Class as follows:

      The claims were fully asserted in the Consolidated Complaint, and Class
      Counsel vigorously pursued the claims of Plaintiffs and the putative
      class. The Settlement Agreement itself was the product of arm’s length
      negotiations before a professional mediator. More specifically, the
      parties engaged in five full days of mediation and continued to negotiate
      thereafter on the details of the formal Settlement Agreement. The
      parties kept the Court informed of their progress throughout the process




 2The Committee’s guidance is consistent with the pre-amendment decisions within
 this Circuit and others, which have held that plaintiffs and their counsel must have
 “had access to sufficient information to adequately evaluate the merits of the case
 and weigh the benefits of settlement against further litigation.” Francisco v.
 Numismatic Guaranty Corp. of Am., No. 06-61677-CIV, 2008 WL 649124, at *11
 (S.D. Fla. Jan. 31, 2008); accord Krell v. Prudential Ins. Co. of Am., 148 F.3d 283,
 319 (3d Cir. 1998) (noting that the purpose behind this factor is to assess whether
 the parties obtained “an adequate appreciation of the merits of the case before
 negotiating” the settlement).
      and the Court is convinced that the agreement was negotiated in good
      faith.

(D.E. 130, p. 23). The record continues to support that finding. Further discovery and

litigation would yield no better result. Under these circumstances, the Court finds

that Class Counsel and Plaintiffs adequately represented the Settlement Class and

this factor favors the Settlement’s final approval.

             2.     The Settlement is the Product of Arm’s-Length Bargaining
                    and Mediation.

      In evaluating the fairness, adequacy, and reasonableness of a settlement, a

court must ensure that the settlement is not the product of collusion by the

negotiating parties. Fed. R. Civ. P. 23(e)(2)(B); Leverso v. SouthTrust Bank of AL.,

Nat. Assoc., 18 F.3d 1527, 1530 & n.6 (11th Cir. 1994). Here, the Court has already

found that the Parties’ Settlement Agreement “when viewed in light of the Bennett .

. . factors, falls within the range of reasonableness.” (D.E. 130, p. 14).   The record

continues to support the Court’s earlier finding. The Parties’ settlement negotiations

occurred after substantial discovery, through five separate mediation sessions and

the negotiations were overseen by a well-regarded, independent mediator, Terrance

M. White.    See Fed. R. Civ. P. 23(e)(2)(B), Committee Notes on Rules – 2018

Amendment (“[T]he involvement of a neutral or court-affiliated mediator . . . may

bear on whether [negotiations] were conducted in a manner that would protect and

further the class interests”); accord Poertner v. Gillette Co., 618 F. App’x 624, 630

(11th Cir. 2015). The end result of the Parties’ negotiations is a Settlement that offers

all Settlement Class Members a reasonable award with any attorneys’ fees, expenses,

and incentive awards to be paid separately. Both the record in this case and the
substantive terms of the Settlement reflect a good faith arm’s-length bargaining

process, which further supports final approval. See, e.g., Lipuma v. Am. Express Co.,

406 F. Supp. 2d 1298, 1318-19 (S.D. Fla. 2005) (approving class settlement where the

“benefits conferred upon the Class are substantial, and are the result of informed,

arms-length negotiations by experienced Class Counsel”).

             3.     The Relief Provided for the Settlement Class is Adequate.

      Under Rule 23(e)(2)(C), the relief provided for the class in the Settlement must

be adequate, taking into account:

      (i) the costs, risks and delay of trial and appeal; (ii) the effectiveness of
      any proposed method of distributing relief to the class, including the
      method of processing class-member claims; (iii) the terms of any
      proposed award of attorney’s fees, including timing of payment; and (iv)
      any agreement required to be identified under Rule 23(e)(3).

Fed. R. Civ. P. 23(e)(2)(C). These factors are analogous to several of the Bennett

factors, which the Eleventh Circuit has adopted as the standard for approving a class

action settlement. Bennett, 737 F.2d at 986. Specifically, the “likelihood of success”

and “range of possible recovery” are overlapping issues that are to be addressed by

the Court in determining the fairness of a settlement. Id.

      Whether under Rule 23(e)(2)(C) or the Bennett factors, it is not the value or

nature of the settlement relief alone that is decisive, but whether that relief is

reasonable when compared with the relief “plaintiffs would likely recover if

successful, appropriately discounted for the risk of not prevailing.” Krell, 148 F.3d at

322 (internal quotation omitted). Accordingly, the relevant inquiry is whether the

proposed Settlement affords relief that “falls within th[e] range of reasonableness,

[and] not whether it is the most favorable possible result of litigation.” Lazy Oil, Co.
v. Witco Corp., 95 F. Supp. 2d 290, 338 (W.D. Pa. 1997) (internal quotation omitted),

aff’d, 166 F.3d 581 (3d Cir. 1999). “In determining whether a settlement is fair in

light of the potential range of recovery, the Court is guided by the important maxim

[ ] that the fact that a proposed settlement amounts to only a fraction of the potential

recovery does not mean the settlement is unfair or inadequate.” In re Checking

Account Overdraft Litig., 830 F. Supp. 2d 1330, 1350 (S.D. Fla. 2011) (internal

quotations omitted). Indeed, “[a] settlement can be satisfying even if it amounts to a

hundredth or even a thousandth of a single percent of the potential recovery.” Behrens

v. Wometco Enters., Inc., 118 F.R.D. 534, 542 (S.D. Fla. 1988), aff'd, 899 F.2d 21 (11th

Cir. 1990). It is important that the Court weigh the benefits Class Members will

receive from the Settlement against the risks of litigating to final judgment and the

Class Members recovering nothing. Morgan v. Public Storage, 301 F. Supp. 3d 1237,

1250 (S.D. Fla. 2016).

      In this case, if not reasonably settled, the Court finds that there exists real

potential for years of further litigation, as well as a possibility that the Defendants

could prevail on the merits or defeat contested class certification.         Thus, the

Settlement offers a reasonable amount of relief available to the Settlement Class, and

it does so now— thereby avoiding the risks, costs, and delay inherent in continuing

to litigate the Action, including from contested class certification proceedings,

additional discovery, dispositive motions, pretrial proceedings, trial and appeal.

Moreover, attorneys’ fees under the Settlement are to be paid by the Defendants

separately and in addition to the relief granted to the Settlement Class Members.
See Fed. R. Civ. P. 23(e)(2)(C)(iii) (instructing courts to consider “the terms of any

proposed award of attorney’s fees”). The fact that the relief available to Settlement

Class Members was not conditioned on any amount of attorneys’ fees being awarded

by the Court further supports the adequacy and fairness of this Settlement.

      The process by which the Settlement Class Members shall receive the agreed-

upon relief under the Settlement also supports approval. Fed. R. Civ. P. 23(e)(2)(C)(ii)

(instructing courts to consider “the effectiveness of any proposed method of

distributing relief to the class”). The Enhanced Warranty Service program provides

Settlement Class Members (who have not opted out) the ability to have their Class

Revolver(s) shipped to Braztech for inspection, repair or replacement, certification as

safe to use, cleaning and returned to the Settlement Class Member free of charge.

This is straightforward, no different than submitting a revolver for ordinary warranty

service (except that shipping is free under the Enhanced Warranty) and involves

dealing directly with the distributor, not a third-party administrator. There is also

no time limit for the Settlement Class Member to take advantage of the Enhanced

Warranty Service; however, if a Settlement Class Member utilizes the Enhanced

Warranty Service within one-year from the Effective Date of the Settlement, he or

she shall also receive a $50.00 Inconvenience Payment. The purpose of this structure

is to incentivize Settlement Class Members to actually submit their Class Revolvers

for inspection and repair.
      Accordingly, consideration of the Class’s likelihood of success and potential

recoveries from trial, measured against the complexity and cost of trial and the relief

offered by the Settlement, favors the final approval of the Settlement.

             4.     The Settlement Treats Settlement               Class    Members
                    Equitably Relative to Each Other.

      The Settlement also treats Settlement Class Members equally and fairly. See

Fed. R. Civ. P. 23(e)(2)(D). There is no distinction between the benefits offered, and

all Settlement Class Members receive the benefit of the Enhanced Warranty Service

automatically. Furthermore, the steps Settlement Class Members must take to

receive the Enhanced Warranty Service and the Inconvenience Payment are far from

onerous. In fact, for the Enhanced Warranty Service, it is the same or easier and

cheaper than the steps they would need to receive ordinary warranty service.

      Upon review, the Court also finds that the scope of the release provision

required by the Settlement does not operate in an inequitable manner. See Rule

23(e)(2)(D), Committee Notes on Rules – 2018 Amendment (instructing courts

evaluating Rule 23(e)(2)(D) to consider the extent to which “the scope of the release

may affect class members in different ways”). The Settlement contemplates a release

specific to the subject matter addressed in this Action—alleged design or

manufacturing defects that could cause unintentional discharges—and does not

contemplate a general release of any and all claims of any kind against these

Defendants. The Settlement does not release any personal injury or property damage

claims. Thus, the release is narrowly tailored to address the common issues raised
by the alleged defective design or manufacture of the Class Revolvers and is not an

excessively broad general release of the type criticized in other class actions.

             5.     The Substance and Amount of Any Opposition to the
                    Settlement.

      There were eleven (11) complete and timely opt-outs and only one (1) objection

to the class action settlement notice out of an estimated 255,000 potential Settlement

Class Members. The low opt-out and objection rates weigh in favor of granting final

approval to the Settlement. See, e.g., Saccoccio v. JP Morgan Chase Bank, N.A., 297

F.R.D. 683, 694 (S.D. Fla. 2014); Morgan, 301 F. Supp. 3d at 1252 (“In a class of

hundreds of thousands, the low number of opt-outs and objections reflects the Class’

overall satisfaction with the Settlement.”); Lipuma, 406 F. Supp. 2d at 1324 (“In

determining whether a proposed settlement is fair, reasonable and adequate, the

reaction of the class is an important factor.”).

      The single objection related solely to the amount of the Inconvenience Payment

and was based on a miscalculation that over one thousand days had passed since the

inception of the Early Warning Program informing owners of the Class Revolvers to

cease using their guns. In actuality, the Early Warning Program did not commence

until September 2018, approximately 350 days ago. Moreover, the objector noted that

he paid $330 for his Class Revolver. The Inconvenience Payment of $50 is, therefore

over 15% of the purchase price. No other class member has objected to the amount

of the Inconvenience Payment as being inadequate. The amount of the inconvenience

payment was a negotiated term and was paid over and above the costs for shipping,
inspecting, repairing, and cleaning Class Revolvers. Therefore, the objection does not

support a decision to withhold final approval and certification.

      But apart from that, the Court considered the arguments of the single objection

at face value, which argued in effect that the inconvenience payment was too low

given the time that Class Members were deprived of the use of their Class Revolvers

following notice of the defect. The Court acknowledges that the convenience payment

could have been higher to take that factor into account. But as the product of

negotiation and compromise, the other material terms of the Settlement are far more

material and beneficial to the interests of the Class as a whole. In particular, the

time period involved is relatively limited as Braztech has already been actively and

diligently working on effectuating the requirements of the Settlement, including

review and replacement of the Class Revolvers.        And the benefits of the Early

Warning Program provides all Class Members with material monetary benefits

beyond the amount of the Inconvenience Payment. So, in short, the limited objection

raised to the Settlement does not preclude the Court from approving the Settlement

based on the record as a whole and considering all factors required under Fed. R. Civ.

P. 23. The Court finds that the Settlement provides timely and meaningful benefits

to all Class Members, which benefits could not have been timely provided had the

Settlement not been reached well before trial. Given the nature of the products at

issue, this Settlement has real life consequences for all Class Members that addresses

serious risks of injury or even death if not promptly addressed. Those material
benefits of the Settlement overwhelm any qualms that a reasonable person may have

as to the amount of the Inconvenience Payment.

      In sum, having considered the Bennett factors, as well as the factors set forth

in Rule 23(e), and the response of the Class to the Settlement, the Court finds that

the settlement is not the product of collusion and instead is fair, adequate,

reasonable, and in the best interest of the parties and all absent members of the

Settlement Class. Final Approval is therefore granted.

             6.     The Class Representative Service Award is Reasonable
                    and Warranted

      The requested service award of $7,500 to each Class Representative is

appropriate. No objections have been made to the requested award. The award will

be paid by Defendants pursuant to the Settlement Agreement and separate from the

relief being offered to the members of the Settlement Class and will be in addition to

any relief the Named Plaintiffs may receive as a member of the Settlement Class.

Courts routinely approve service awards to “compensate plaintiffs for the services

they provided and the risks they incurred during the course of the class action

litigation.” Allapattah Servs., Inc. v. Exxon Corp., 454 F. Supp. 2d 1185, 1218-19 (S.D.

Fla. 2006) (quoting Ingram v. Coca-Cola Co., 200 F.R.D. 685, 694 (N.D. Ga. 2001))

(collecting cases); Muransky v. Godiva Chocolatier, Inc., 905 F.3d 1200, 1218 (11th Cir.

2018) (“We do not view granting a monetary award as an incentive to a named class

representatives as categorically improper.”). In light of the Class Representatives’

efforts in this case and in the absence of any objection from the Settlement Class

Members, the Court finds that this incentive award is appropriate and reasonable
and is therefore finally approved. See North Star Capital Acquisitions, LLC v. Krig,

Nos. 3:07-cv-264-J-32MCR, et al., 2011 WL 65662, at *6 (M.D. Fla. Jan. 10, 2011)

(approving a $5,000 incentive award); Muransky, 905 F.3d at 1219 (rejecting

objector’s challenge to a $10,000 incentive award).

      C.     The Motion for Attorneys’ Fees and Costs is Granted

      Rule 23(h) provides that “[i]n a certified class action, the court may award

reasonable attorney’s fees and nontaxable costs that are authorized by law or by the

parties’ agreement.” Under the Settlement, Class Counsel has negotiated an award

of attorneys’ fees and reimbursement of costs and expenses incurred in the

prosecution of this case, in the amount of $5,553,000.00. This award is to be paid

separately from the relief being offered to the Settlement Class Members and equates

to approximately 14% of the $37,995,000 value of the benefits created by the proposed

Settlement. “It is well established that when a representative party has conferred a

substantial benefit upon a class, counsel is entitled to an allowance of attorneys’ fees

based upon the benefit obtained.” In re Checking Account Overdraft Litigation, 830

F. Supp. 2d at 1358 (citing Camden I Condominium Assn. v. Dunkle, 946 F.2d 768,

771 (11th Cir.1991); Boeing Co. v. Van Gemert, 444 U.S. 472, 478 (1980)).

      The Court finds that 14% is materially below the amounts regularly negotiated

in class actions within the Eleventh Circuit. See, e.g., Waters v. Int’l Precious Metals

Corp., 190 F.3d 1291, 1295-96 (11th Cir. 1999) (affirming fee award of 33 1/3% of

settlement value); Wolff v. Cash 4 Titles, No. 03-cv-22778, 2012 WL 5290155, at *5

(S.D. Fla. Sept. 26, 2012) (approving 33% award, and noting “[t]he requested fee is
entirely consistent with fee awards in comparable cases nationwide, within the

Eleventh Circuit, and within the Southern and Middle Districts of Florida.”);

Allapattah Servs., Inc. v. Exxon Corp., 454 F. Supp. 2d 1185, 1204 (S.D. Fla. 2006)

(approving 31 1/3% fee award); Black v. Winn-Dixie Stores, Inc., No. 09-cv-502, 2011

WL 13257526, at *5 (M.D. Fla. June 17, 2011) (approving 30% fee award payable from

common fund); Morgan, 301 F. Supp. 3d at 1252-54 (approving 33% fee award payable

from common fund).

      In addition, no objections have been filed to the requested attorneys’ fee award.

That is not surprising given that the fee award reasonably reflects the amount of

time, effort and attention that Class counsel devoted to the case, considering the risks

involved. And most importantly, Class Counsel attained a tangible and substantial

result for Class Members. All these factors fully support the amount of fees and costs

requested through this Settlement. See, e.g., Wolff, 2012 WL 5290155, at *3 (“Unlike

cases in which attorneys for a class petitioned for a fee award after obtaining non-

monetary relief for the class, such as in the form of ‘coupons,’ Class Counsel here

created a wholly cash common fund.”).

      As a result, the Court finds that the negotiated attorney fee is reasonable, fair

and proper.    Accordingly, the Court grants the Motion for Final Approval and

approves the $5,553,000.00 award of attorneys’ fees and costs to be paid pursuant to

the terms of the Settlement Agreement.
                 VI. FINAL APPROVAL ORDER AND DECREE

      Upon consideration of the Motions, the arguments raised by the parties at the

Preliminary Approval hearing and at the Fairness Hearing, as well as all matters of

record, the Court finds that there is good cause to finally approve the proposed

Settlement. In accordance with the requirements of Rule 23(e), the Court concludes

that the Settlement, including the award of attorneys’ fees and service award to the

Class Representatives, is fair, reasonable, and adequate. Thus, the Court determines

that it is appropriate to grant the Motions. Accordingly:

      1.     Plaintiff’s Motion for Final Approval of Class Action Settlement (D.E.

135) is GRANTED;

      2.     Jurisdiction. Because due, adequate, and the best practical notice has

been given and all potential settlement class members have been given the

opportunity to exclude themselves from or object to the Settlement, the Court finds

and concludes that it has personal jurisdiction over all Settlement Class Members

and that venue is proper. The Court also finds and concludes that it has subject

matter jurisdiction over this action, including, without limitation, jurisdiction to

approve and enforce the Settlement, grant final certification to the Settlement Class,

and dismiss the Action on the merits and with prejudice, all while retaining

jurisdiction to enforce the Settlement as provided below.

      3.     Final Class Certification. The Settlement Class is hereby finally

certified for settlement purposes only, as it fully satisfies all the applicable

requirements of Rule 23 and due process. The Settlement Class is comprised of:
      All individuals in the United States, including its territories and
      possessions, who owned one or more Class Revolver(s) on March 15,
      2019.

      The term “Class Revolvers” includes all Rossi brand .357 Magnum and
      .38 Special revolvers of the following models—R35102, R35202, R85104,
      R97206, R97104, R46202, R46102—manufactured by Forjas Taurus
      between January 1, 2005 and December 31, 2017, as indicated by the
      serial number stamped on the frame of the revolver beginning with the
      letters Y, Z, A, B, C, D, E, F, G, H, I, J, or K.

      Excluded from the Settlement Class are (w) all state, local, or federal
      bodies or agencies, etc., or Persons in an official capacity; (x) the District
      Judge and Magistrate Judge to whom the Action is assigned and any
      appellate judge assigned to any appeal in the Action, together with any
      member of their staff and immediate families; (y) any Successful Opt-
      Out, and (z) any other Person who has been recognized by Order of the
      Court as excluded from the Settlement Class for any reason.

      4.     Final Settlement Approval. The Court finally approves the terms of

the Settlement as being a fair, reasonable, and adequate resolution of the dispute

between the Parties. The Parties are hereby directed to implement and consummate

the Settlement according to its terms and provisions. The Parties are also directed

to take all steps necessary and appropriate to provide the Settlement Class Members

with the benefits to which they are entitled under the Settlement.

      5.     Binding Effect. The terms of the Settlement and of this Final Order

and Judgment shall be forever binding on the Plaintiffs, Forjas Taurus, Braztech,

and all Settlement Class Members who did not timely exclude themselves from the

Settlement Class as reflected in Paragraph 3 above, as well as their present, former

and future heirs, guardians, assigns, executors, administrators, representatives,

agents, attorneys, partners, legatees, predecessors, and/or successors. The terms of

the Settlement and of this Final Order and Judgment shall have res judicata and
other preclusive effect in all pending and future claims, lawsuits or other proceedings

maintained by or on behalf of any such persons or entities, to the extent those claims,

lawsuits or other proceedings involve matters that were or could have been raised in

the Action or are otherwise encompassed by the Settlement’s Release.

      6.      Release.   The Court hereby approves, incorporates and adopts the

Release set forth in Section III.M of the Settlement. The Release hereby is made

effective as of the Effective Date, and will forever discharge the Released Parties of

and from any liability to the Plaintiffs and the Settlement Class Members, as well as

their present, former and future heirs, guardians, assigns, executors, administrators,

representatives,   agents,   attorneys,   partners,   legatees,   predecessors,   and/or

successors, arising in whole or in part from the Released Claims as defined in the

Settlement.

      7.      Retention of Jurisdiction. Without in any way affecting the finality

of this Final Order and Judgment, the Court expressly retains jurisdiction: (a) as to

the administration, consummation, enforcement, and interpretation of the

Settlement, including the Release, and the Final Order and Judgment; (b) to resolve

any disputes concerning settlement class membership or entitlement to benefits

under the terms of the Settlement; and (c) over all Parties hereto, including members

of the Settlement Class, for purposes of enforcing and administering the Settlement

and this Action generally, until each and every act agreed to be performed by the

Parties has been performed in accordance with the Settlement.
      8.     No Admissions.      Neither this Final Order and Judgment, nor the

Settlement, nor any other document referred to herein, nor any action taken to carry

out this Final Order and Judgment, is, may be construed as, or may be used as an

admission or concession by or against the Released Parties as to the validity of any

claim or defense or any actual or potential fault, wrongdoing, or liability. Entering

into or carrying out the Settlement, and any negotiations or proceedings related to it,

shall not in any event be construed as, or deemed evidence of, an admission or

concession as to the Released Parties’ denials or defenses, and shall not be offered or

received in evidence in any action or other tribunal for any purpose whatsoever,

except as evidence to enforce the provisions of the Settlement and this Final Order

and Judgment; provided, however, that the Settlement and Final Order and

Judgment may be filed in any action brought against or by the Released Parties to

support a defense of res judicata, collateral estoppel, release, waiver, good- faith

settlement, judgment bar or reduction, full faith and credit, or any other theory of

claim preclusion, issue preclusion or similar defense or counterclaim.

      9.     Attorneys’ Fees and Incentive Award. The Court finally approves

and appoints Plaintiffs’ Counsel as “Class Counsel.” Plaintiffs’ Motion for Approval

of Attorneys’ Fees and Incentive Award (D.E. 132) is GRANTED. The Court finally

approves the agreed attorneys’ fees and expense award to Class Counsel in the

amount of $5,553,000.00, to be paid pursuant to the terms of the Settlement

Agreement. The Court also finally approves the payment of $7,500.00 to each Class
Representatives as a service award, to be paid pursuant to the terms of the

Settlement Agreement.

      10.    Final Order and Judgment. This Final Order and Judgment fully

and finally disposes of all claims stated on a representative (class) basis by the Class

Representatives against Defendants in this action. The personal-injury claims of

Plaintiffs Ernest and Suzanne Bedwell, on behalf of themselves and their minor child,

that are stated on an individual (not class) basis have been stayed and shall remain

so until further Order of the Court. All class claims having been resolved as provided

herein, the Court finds that there is no just reason for delay in entry of final judgment

on the class claims. Fed. R. Civ. P. 54(b). Indeed, the Court finds that it is in the best

interest of the settlement class to have a Final Judgment entered at this time and

not to have entry be delayed pending resolution of the Bedwells’ individual claims.

Therefore, this Order shall constitute the Final Order and Judgment as to all class

claims in this action, and the Clerk is directed to enter a Final Judgment accordingly.

The Clerk shall not, however, close this case, as it shall remain open pending

resolution of the Bedwells’ individual claims.

      IT IS SO ORDERED in Miami, Florida, this 6th day of September, 2019.




                                                   EDWIN G. TORRES
                                                   United States Magistrate Judge
